DETAILED ACTION
Claims 1-23 are pending in the application. 



Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  	Claims 1, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (US 2017/0146771 A1) and Lewkow (US 9,681,052 B1) in further view of Rho et al (US 2016/0085086 A1).


  	As per claim 1, Ho discloses a driving mechanism (fig. 10, camera lens module), comprising: 
  	2a fixed module (fig. 10, camera lens module, case 100); 
  	3a movable module (fig. 10, camera lens module, first and second camera lens unit), movably relative to the fixed module and configured to 4hold an optical element (first and second camera lens unit is movable relative to the case 100 and holds lenses, see para 0040); 
  	5a driving assembly (fig. 10, camera lens module, first coil 400a and first magnetic element 300a, drives first lens assembly 500a which is all a part of first camera lens unit), configured to move the movable module relative to the 6fixed module (moves the first camera lens unit, see para 0040, should be noted that the second camera lens unit is the “b” elements similar to the “a” elements in the first camera lens unit); 
  	7 
  	9Ho fails to teach a sensing element, configured to sense relative motion between the movable 8module and the fixed module. However, Lewkow discloses a multi-aperture camera module comprising a lens actuator 266 that senses movement and based on the movement actuates the shared frame (i.e. movable module) within the camera module (Lewkow, fig. 2d, system 260, lens actuator 266, see associated written description, also see col. 8 lines 24-33). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ho in view of Lewkow, as a whole, by incorporating the lens actuator as disclosed by Lewkow, into the camera module as taught by Ho, because doing so would provide a more effective way of optically stabilizing the camera module as a whole, thus enhancing picture quality. 

  	The combined teachings of Ho in view of Lewkow, as a whole, fails to teach a circuit board, disposed between the sensing element and the driving 10assembly, wherein the circuit board is electrically connected to the 11sensing element. However, Rho discloses a camera lens module comprising a flexible circuit board 220 that is disposed vertically among the camera module to connect a plurality of sensors, magnets, and coils for actuating the lens unit (Rho, fig. 7, camera lens module, flexible circuit board 220, see associated written description, also see para 0082). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ho and Lewkow, in further view of Rho, as a whole, by incorporating the flexible circuit board as taught by Rho, into the camera module as disclosed by Ho and Lewkow, because doing so provides a more efficient way of electrically connecting a plurality of elements to the flexible circuit board, thus providing more functionality to the camera module. 
 

  	As per claim 8, the combined teachings of Ho and Lewkow, in further view of Rho, as a whole, further discloses the driving mechanism as claimed in claim 1, wherein the circuit board (Rho, fig. 7, flexible circuit board 220) has an 2inner surface facing the movable module, an outer surface facing the fixed module, 3and a plurality of electrical contacts, wherein the electrical contacts are disposed on 4the outer surface (as can be seen in Rho, fig. 7, flexible circuit board 220 is facing the components for moving the lens unit and the outer surface is facing the lens carrier of the camera lens module, see associated written description, also see para 0082). 

  	As per claim 9, the combined teachings of Ho and Lewkow, in further view of Rho, as a whole, further discloses the driving mechanism as claimed in claim 1, wherein the circuit board has an 2inner surface facing the movable module, an outer surface facing the fixed module, 3and at least one electronic component, wherein the electronic component is disposed 4on the outer surface (as can be seen in Rho, fig. 7, flexible circuit board 220 is facing the components for moving the lens unit and the outer surface is facing the lens carrier of the camera lens module, also image stabilization carrier 112 is on the outer surface, see associated written description, also see para 0082-0084).

   	As per claim 10, the combined teachings of Ho and Lewkow, in further view of Rho, as a whole, further discloses the driving mechanism as claimed in claim 1, wherein the fixed module (Ho, fig. 10, camera lens module, case 100) 2includes a casing (Ho, fig. 10, case 100) and a frame (Ho, fig. 10, frame 1100a), the frame is disposed in the casing (as can be seen in fig. 10, frame 1100a is disposed in case 100), and when viewed 3along an optical axis of the optical element, the frame at least partially overlaps the 4circuit board (as can be seen in Rho in fig. 7, flexible circuit board 220 is disposed wherein frame 1100a from Ho can be fitted around flexible circuit board 220 of Rho). 



Allowable Subject Matter
4.  	Claims 2-7 and 11-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697